Citation Nr: 1714398	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for degenerative joint disease (DJD) of the left ankle.


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2014 and May 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the claims file, and determined that additional development is warranted.

The electronic claims file appears to be missing records.  The appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.  However, the claim previously included a paper claims file.  The following documents (referenced in the October 2007 rating decision, January 2014 and May 2015 Board remands, and August 2016 VA Form 8) do not appear to be associated with the electronic claims file:  August 2006 application for benefits, March 2007 VA examination, July 2008 notice of disagreement (NOD), June 2009 statement of the case (SOC), July 2009 Form 9, August 2013 supplemental SOC, and treatment records from the Birmingham VA Medical Center (VAMC) for the period from June 1999 to May 2009.  As the records are pertinent to the Veteran's claim for a higher evaluation, the claim must be remanded to associate the records with the electronic claims file.  

The Board notes that it attempted to use administrative avenues to associate the missing records with the electronic claims file; however, such efforts were unsuccessful.  If the Board is in error and these documents are in fact in the VBMS or Virtual VA file, the RO should identify their location in a memorandum to the file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the following records, and any other identified outstanding records, with the electronic claims file: August 2006 application for benefits, March 2007 VA examination, July 2008 NOD, June 2009 SOC, July 2009 Form 9, August 2013 supplemental SOC, and treatment records from the Birmingham VAMC for the period from June 1999 to May 2009.  

All efforts to obtain these records should be documented in the claims file.  

If the Board is in error and these documents are in fact in the VBMS or Virtual VA file, identify their location in a memorandum to the file.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be notified.

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental SOC and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




